The evidence in this case as to the guilt of the three defendants was entirely circumstantial and, therefore, the rule of law as to sufficiency of circumstantial evidence applies. In this case it was necessary to prove that the three defendants unlawfully entered the church with the intent alleged.
The jury in effect acquitted them of the charge of larceny.
Where circumstantial evidence is relied upon for conviction in a criminal case, the circumstances when taken together, must be of a conclusive nature and tendency, leading on the whole to a reasonable and moral certainty that the accused and no one else committed the offense. It is not sufficient that the facts create a strong probability of, and be consistent with, guilt; they must be inconsistent with innocence. Parish v. State,99 Fla. 977, 124 So. 444; Cannon v. State, 91 Fla. 214,107 So. 360; Hall v. State, 90 Fla. 719, *Page 418 107 So. 246; Asher v. State, 90 Fla. 75, 105 So. 140; Lee v. State.96 Fla. 59, 117 So. 699; Davis v. State, 90 Fla. 816,107 So. 245; Smith v. State, 101 Fla. 162, 133 So. 873; Simmons v. State, 99 Fla. 1216, 128 So. 486; Kennedy v. State, 31 Fla. 428, 12 So. 858; Gantling v. State, 40 Fla. 237, 23 So. 857; Pate v. State, 72 Fla. 97, 72 So. 517; Whetston v. State,31 Fla. 240, 12 So. 661. Also see Solomon v. State, 115 Fla. 310,156 So. 401; Brown v. State, 127 Fla. 225, 172 So. 921; Dewey v. State, 135 Fla. 443, 186 so. 224; Free v. State, 142 Fla. 233,  194 So. 639; Savage v. State, 152 Fla. 367,11 So.2d 778.
The evidence as to the guilt of A.C. Carlton and Dan Stocks fails to meet the test of sufficiency.
Every bit of the evidence shown in this record may be absolutely true and all reasonable deductions there from be indulged and yet all the proof be and remain consistent with the innocence of Carlton and Stocks. The evidence was sufficient to support a suspicion of the guilt of these two defendants and no more. This is not enough. See Smith v. State,101 Fla. 162; 133 So. 873.
So the judgment against Carlton and Stocks should be reversed.
THOMAS, C. J., concurs.